            Case 1:20-cv-03788-JPC Document 7 Filed 10/29/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                           10/29/2020
---------------------------------------------------------------------- X
                                                                       :
MARY WEST, on behalf of herself and all others similarly :
situated,                                                              :
                                                                       :
                                    Plaintiffs,                        :     20-CV-3788 (JPC)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
SOPHIA WEBSTER USA, LLC,                                               :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Plaintiff filed the Complaint on May 15, 2020 (Dkt. 1). Defendant Sophia Webster

USA, LLC was served with the Complaint on May 20, 2020 (Dkt. 5). To date, Defendant has

neither appeared in this action nor answered the Complaint. It is hereby ORDERED that any motion

for default judgment shall be filed, in accordance with the Court’s Individual Rules and Practices

for Civil Cases (available at https://www.nysd.uscourts.gov/hon-john-p-cronan), no later than

November 17, 2020. Defendant shall file any opposition to the motion for default judgment no

later than November 30, 2020.

        It is further ORDERED that Plaintiff serve Defendant via overnight courier (1) with a copy

of this Order within one business day of the date of this Order; and (2) with a copy of the motion

for default judgment and all supporting papers within one business day of the date of any such

motions. In each case, within two business days of service, Plaintiff must file proof of such service

on the docket.

        SO ORDERED.

Dated: October 29, 2020                                    __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
